DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.





Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Objections
Claim 1 is objected to because of the following informalities:  line 1 should be “A method for human-machine”.  Appropriate correction is required.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 9-13 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino (US 2010/0250249 A1) in view of Wang et al. (US 10,134,425 B1).
As to claim 1, Fujino discloses a method for human-machine interaction [paragraph 0040], comprising: 
detecting a current output volume [A volume level of the speaker's voice acquired from the microphone 140 is measured], when the output volume being less than a preset first threshold [Volume is less than 30 dB], starting a voice recognition function [Paragraphs 0042-0044]; 
collecting a user voice message [A speaker speech] when a user voice being heard [It is determined whether a speaker's speech is detected. Whether a frequency of the acquired sound data is in a predetermined frequency domain (Voice being heard). Paragraph 0040]; 
detecting a user voice volume [Speaker’s speech] and responding to a user voice operation [Conversion from the speaker's speech into text data is carried out through the sound recognition based on the sound data. Paragraph 0044]; and 
Fujino discloses when the user voice volume being greater than a preset second threshold [More than 30 dB], returning to step of detecting the current output volume [Returning to the detecting step of FIG. 5. Paragraphs 0042-0043] but fails to disclose reducing the output volume. 
However, Wang teaches when the user voice volume being greater than a preset second threshold, reducing the output volume [Column 46, lines 39-47].
Fujino and Wang are analogous because they are all directed to voice’s volume control system. One of ordinary skill in the art before the effective filing date of the claimed invention would have found obvious using the device that reduce the output at a second volume level 

As to claim 2, Fujino discloses the method according to claim 1, wherein after detecting the current output volume, the method further comprising: turning off the voice recognition function when the output volume being greater than the preset first threshold [The process for detecting the speaker's speech is executed again (The speech recognition is off). Paragraph 0043].  

As to claim 3, Fujino discloses the method according to claim 2, wherein after detecting the current output volume, the method further comprising: turning off the voice recognition function when a user face being not detected [Paragraph 0085].  

As to claim 4, Fujino discloses the method according to claim 1, wherein when the output volume is less than the preset first threshold, starting the voice recognition function comprising: starting the voice recognition function when the output volume is less than the preset first threshold and a face is detected [Paragraphs 0042-0044 and 0085]. 

As to claim 9, Fujino discloses a computer device [100 on FIG. 2], comprising a memory [Memory 102 on FIG. 2] and a processor [CPU 101 on FIG. 2], the memory having a computer program stored therein which, when executed by the processor [Paragraphs 0027-0028], See claim 1’s rejection above. 


As to claim 11, see claim 2’s rejection above.

As to claim 12, see claim 3’s rejection above.

As to claim 13, see claim 4’s rejection above.

As to claim 17, see claim 2’s rejection above.

As to claim 18, see claim 3’s rejection above.

As to claim 19, see claim 4’s rejection above.




Allowable Subject Matter
Claims 5-7, 14-16 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
February 25, 2022